DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a tire having an illuminable feature, classified in class 152, subclass 154.2.
II. Claims 16-20, drawn to a wheel having an illuminable feature, classified in class 301, subclass 95.101.
3.	The inventions are independent or distinct, each from the other because:
4.	Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as with a wheel that is devoid of an illuminable feature.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
5.	During a telephone conversation with David Weinrich on May 11, 2022 a provisional election was made without traverse to prosecute the invention of a tire, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenkanyn (US 2008/0105345).
As best depicted in Figures 2 and 3, Fenkanyn is directed to a tire construction comprising first and second sidewalls and ground contacting region or tread therebetween.  Additionally, the junction between respective sidewalls and the tread is well recognized as corresponding with a shoulder region.
In terms of the illuminable feature, the tire of Fenkanyn includes at least one optical fiber cable (Paragraphs 20 and 23).
Regarding claims 4-6, Paragraph 23 describes the inclusion of multiple optical fiber cables.  More particularly, said cables can be arranged, for example, in the form of lettering, designs, or logos (Paragraph 19).
With respect to claims 7-9, Fenkanyn teaches the ability to separately control optical fiber cables by using multiple light sources and controllers (Paragraph 23).  For example, said tire can be provided with different colors (Paragraphs 23 and 25).     
8.	Claim(s) 1-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickel (DE 10208998).
As best depicted in Figure 1, Bickel is directed to a tire construction comprising first and second sidewalls and a ground contacting region or tread therebetween.  Additionally, the junction between respective sidewalls and the tread is well recognized as corresponding with a shoulder region.
In terms of the illuminable feature, the tire of Bickel includes an optical fiber cable 3 in the tread and/or the sidewall (Page 2 of translation).
Regarding claims 2 and 3, optical fiber cable 3 is seen to satisfy the claimed arrangement (embedded within the tire construction and thus extends thru at least a portion of the tire).
With respect to claim 4, as noted above, an optical fiber cable can be arranged in both the tread and the sidewall.
As to claims 5-7, Bickel describes the inclusion of a signal generating unit 7 (e.g. light emitting diode) (Page 3).  
Regarding claims 10-12, Figure 1 depicts the presence of an optical fiber cable in a land portion (claimed protuberance).  Additionally, said cable would in fact be exposed after a certain amount of wear.   
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenkanyn.
As detailed above, the tire of Fenkanyn includes optical fibers that are energized by a controller.  Fenkanyn further states that the light sources may include control drivers that cause intermittent powering of the optical fibers (results in flashing) or may be used in conjunction with other vehicle systems (Paragraph 20).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a receiver and a controller given the interaction between the illuminable feature and additional tire systems.  
With respect to claims 14 and 15, a biasing voltage output from circuit 52 is selectively applied to the diodes, switching them off and on (Paragraph 24).  Fenkanyn further states that respective optical fibers are connected to a remote light source and a controller (Paragraph 23) and additionally, the light source may include control drivers that are used in conjunction with other vehicle systems (Paragraph 20).  The totality of these disclosures suggests that the light source can be controlled by a controller that is not mounted to the tire.       
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 16, 2022